Citation Nr: 1134608	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C, including as secondary to the service-connected left knee scar.

2.  Entitlement to service connection for liver cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty from November 1964 to October 1966 and from November 1977 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, wherein service connection was denied for tinnitus, hepatitis C and liver cancer.  These matters were previously before the Board in January 2010.  In the January 2010 Board decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hepatitis C, and remanded the underlying service connection claim along with the other claims of service connection for tinnitus and liver cancer.  With respect to the remanded claims the RO/Appeals Management Center (AMC) substantially complied with the January 2010 remand orders and no further action is necessary in that regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In April 2011 service connection was granted for tinnitus with an evaluation of 10 percent effective March 27, 2006.  This represents a full grant of the benefit sought with respect to the issue of tinnitus, and that matter is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that hepatitis C had its clinical onset in or is otherwise related to service or the service-connected left knee scar.

2.  A preponderance of the evidence is against finding that the Veteran has liver cancer.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131. 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

2.  Liver cancer was not incurred in or aggravated by service or proximately due to or the result of a service-connected disability; it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5103-5103A, 5107 (West 2002), requires VA to notify the claimant and his representative, if any, of any information and medical and lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  

Specifically, the VCAA notice must inform the Veteran of any information and evidence that is not of record that is necessary to substantiate the claim; information and evidence that the claimant is to provide; and information and evidence that VA will seek to provide.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this regard, correspondence dated April 2003, September 2005, April 2006, May 2006 and October 2007 notified the Veteran of the information and evidence that was required to substantiate his claims under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2010).  In particular, the April 2003 notice informed the Veteran about any hepatitis C risk factors that may apply to his claim.  In addition, the Veteran received notice in May 2006 and October 2007 regarding the process by which a disability rating and effective date is established See Dingess/Hartman, 19 Vet. App. 473.  

VA's duty to assist the Veteran includes assisting in the procurement of service medical and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained the Veteran's service, private and VA outpatient treatment records.  Social Security Administration (SSA) records were requested in March 2010.  SSA responded that there were no medical records and indicated that the Veteran either did not file for disability benefits or he filed but no records were obtained.  Additionally, the Veteran was afforded VA compensation examinations in 2003, 2005 and 2010.  The 2003 VA examination specifically referenced the liver, although this was prior to the Veteran filing a claim for liver cancer.  A VA general medical examination was conducted in 2005 and in 2010 a VA examination for the hepatitis C and liver cancer was conducted pursuant to the January 2010 Board remand.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).  

II.  Service Connection Claims

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for any disability which is proximately due to a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

A.  Hepatitis C

The risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration All Station Letter 98- 110 "Infectious Hepatitis" (Nov. 30, 1998). 

The Veteran contends that he has hepatitis C related to service.  He specifically asserts that hepatitis C is secondary to his service connected left knee scar.  Service treatment records confirm that in March 1966 the Veteran had an accident in Panama City and suffered a three-inch laceration in the anterior part of his left leg and was taken to a local hospital where he was given sutures and a tetanus shot.  The Veteran is service-connected at zero percent (noncompensable) for left knee scar claimed as knee wound, effective from April 5, 2001.  

In considering the Veteran's claim, review of the evidence reveals that hepatitis C was not demonstrated in service.  In a May 2003 VA compensation examination report, the examiner found that the Veteran was first diagnosed with hepatitis C around the year 2000.  A radiology report dated in September 2001 shows a clinical history of HCV [hepatitis C virus] positive.  A VA outpatient gastroenterology new patient progress note dated October 2002 reveals the Veteran's chief complaint was chronic hepatitis C.  At that visit, the Veteran reported a past history of IV [intravenous] drug use many years ago.  It was noted that he was naïve to treatment and quit using alcohol approximately nine months ago.

A May 2003 VA examination confirmed the diagnosis of hepatitis C, with liver biopsy showing moderate cirrhosis of the liver.  It was also noted in the examination report that the Veteran was on interferon therapy for the disorder.  
On examination in December 2003 the Veteran denied any history of blood transfusions or organ transplant before 1992.  He likewise denied hemodialysis, tattoos, body piercing, intravenous or intranasal cocaine use and occupational blood exposure.  He admitted having had high risk sexual activity while in the service.  He reported that to his knowledge he had not had HIV or hepatitis.  He had no symptoms of liver disease except for his laboratory work.  He disclosed that there was no history of hepatitis while in the service and he denied any history of alcohol abuse.  The examiner noted, "As I said, the only risk factors he has had was high risk sex activity as well as, perhaps laceration on his leg while in Panama in 1966, in which circulation was infected and took sometime to heal."

In a medical statement by the Veteran's private family physician, Dr. LIM, dated August 2005, Dr. LIM certifies that the Veteran has hepatitis C.  Dr. LIM noted that the Veteran claims that while serving in Panama in 1965 he suffered a laceration over the left popliteal region which required suturing at a local dispensary and afterwards the stitches were removed at a dispensary.  It was noted that the Veteran denied the use of intravenous drugs or blood transfusions.  It was further noted that the Veteran strongly believes that the hepatitis C that he has was acquired during the suturing surgical process in Panama in 1965, "thus making his medical condition service connected."  

VA general medical examination in October 2005 reveals hepatitis C was diagnosed since October 2000 and treated in 2003.  After examining the Veteran the examiner rendered a diagnosis of hepatitis C, status post Peginterferon and Ribavirin with poor response to treatment.   Pursuant to the January 2010 Board remand, a VA examination was conducted in February 2010.  The examiner noted review of the claims folder and medical records.  The Veteran reported the onset of hepatitis C in 2000.  He mentioned that he was diagnosed with hepatitis C during routine laboratories and subsequently a biopsy was done and he was started on Peginterferon and Ribavirin.  The Veteran attributed acquiring hepatitis C to an incident where he sustained a laceration on his left knee while in Panama.  He admitted that he is not sure what caused the laceration, but he thinks he was cut with a piece of glass from a bottle during a bar fight.  He denied blood transfusion, sharing toothbrushes, razors, and high sexual practices.  He also denied use of intravenous or intranasal drugs.  The Veteran's medical history reveals he had a history of alcohol use or abuse.  

Following examination, the diagnosis was hepatitis C.  VA examiner was of the opinion that the Veteran's hepatitis C is less likely as not (less than 50/50 probability) caused by or a result of his period of active duty or service-connected left knee scar.  The examiner reasoned that there were a couple of contradictions found during the examination.  During questioning the Veteran denied IV drug use, however, the record contained evidence to the contrary; in particular, a September 2000 VA progress note shows there were illicit drug use in the past.  A "GI" new patient note from October 2002 notes the Veteran had a past history of IV drug use many years ago.  Further in a VA mental health treatment note dated in January 2003, it was reported that the Veteran had used IV heroin.  The examiner also stated that the Veteran denied high risk sexual practices during the examination but he reported otherwise in a prior compensation general medical examination in December 2003.  The examiner commented that the Veteran has several risk factors to acquire hepatitis C, including intravenous drug use in the past, which is the most efficient means of transmission.  The examiner further stated that another risk factor to acquire hepatitis C is high risk sexual practices; and although sexual means of transmission is low, it is known that it occurs.  While the Veteran has evidence of a left knee posterior aspect laceration, the record is silent for blood to blood contact or blood from another person contacting the Veteran's open wound during the event, which is another risk factor to acquire hepatitis C.  Based on the foregoing, the examiner concluded that the Veteran's hepatitis C is less likely as not caused by or a result of his period of active duty or service-connected left knee scar since the record is silent for evidence stating that the Veteran's laceration was exposed to another person's blood, and because he has another risk factor that is more efficient in the transmission of hepatitis C.  

Based on the evidence, the Board concludes that service connection is not warranted for hepatitis C either on a direct bases or secondary to the service-connected left knee scar.  There is no medical opinion of record that establishes a relationship between the Veteran's period of service and the development of hepatitis C.  In fact as noted above, the Veteran disclosed in December 2003 that he had no history of hepatitis in service.  The record shows that hepatitis C was first demonstrated in 2000, which is approximately thirty-four years after the Veteran's first period of service ended in 1966 and approximately seventeen years after his second period of service ended in 1983.  The lapse of so many years in this particular instance after the Veteran's separation from service and the first documented complaint of hepatitis C is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, VA examiner in 2010 determined that the Veteran's hepatitis C is less likely as not caused by or a result of his period of active duty or service-connected left knee scar.  The examiner found that the Veteran's statements regarding his experience with certain hepatitis C risk factors were inconsistent with the medical evidence of record.  The record revealed that the Veteran had engaged in IV drug use, which VA examiner considered to be the most efficient means of transmission.  It was also indicated that there was some involvement by the Veteran in high risk sexual practices, which is also a means of transmission.  Also, the record was silent for any evidence that the Veteran's laceration was exposed to another person's blood for the transmission of hepatitis C.  

The Board places high probative value on the February 2010 opinion.  The examiner reviewed the claims folder and other medical records, he considered the Veteran's prior medical history, conducted a physical examination and performed pertinent tests.  In addition, he commented on the medical statement provided by the Veteran's private physician.  He also provided a credible rationale for his opinion.  See Barr, 21 Vet. App. 303; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The statement by Dr. LIM alludes to a relationship between the Veteran's hepatitis C and service.  The Veteran reported to Dr. LIM that he believed the origin of his hepatitis C was related to his knee wound in service "thus making his medical condition service connected."  The doctor was merely repeating what the Veteran was saying.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Even if this represented the doctor's opinion, it is not supported by any analysis or discussion of the presence or absence of other risk factors.  The Board finds the medical statement by Dr. LIM to be unpersuasive as to the etiology of the Veteran's hepatitis C.  It carries little evidentiary weight because it is "... unsupported and unexplained..."  Id.  The Board is aware that a lack of review of the claims folder as in this instance, is not a requirement for private medical opinions.  However, a medical opinion that is less thorough and with little to support its conclusions, as here, is entitled to less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board has considered the Veteran's contention that a relationship exists between his hepatitis C and service, including as proximately due to his service-connected left knee scar.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet.  App. 362, 368-69 (2005).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United Stated Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (2009) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  As the record does not establish that he possesses a recognized degree of medical knowledge, however, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a medical diagnosis corresponding to his hepatitis C or an opinion as to etiology of that condition.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted earlier, the Veteran disclosed that he believed he contracted hepatitis from a surgical suturing procedure on his left leg while in service in Panama.  He also reported having had high risk sexual activity while in the service.  During VA clinical visits prior to filing his compensation claim, he reported a past history of IV drug use, despite having denied the use of same in subsequent medical reports.  On VA examination in 2010, he denied high risk sexual activity, which is inconsistent to earlier claims.  His statements concerning his potential risk factors are not credible because they are inconsistent to other statements he has made, including those for treatment purposes.  The Veteran has not indicated that his IV drug use was in service.  However, even if in service, where disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs no compensation shall be paid.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Of significance here, is that there is no competent evidence of record etiologically linking the Veteran's hepatitis C to his service or his service-connected left knee scar.  Thus, service connection for hepatitis C, including as secondary to the service-connected left knee scar, must be denied. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C, including as secondary to the service-connected left knee scar.  So there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

B.  Liver Cancer

The Veteran has claimed entitlement to service connection for liver cancer as secondary to hepatitis C.  The Veteran is not service-connected for hepatitis C, consequently, service connection for liver cancer proximately due to hepatitis C cannot be established and no further discussion on that issue is required.  See 38 C.F.R. §3.310 (a) (2010).  The Board will consider the Veteran's claim for service connection for liver cancer on a direct bases.

In considering the Veteran's claim on a direct bases, the Board finds no evidence showing liver cancer or other liver dysfunction in service treatment records or in the Veteran's in-service medical examination and medical history reports.

Following service, in October 2001 the Veteran had gallbladder surgery at a VA Medical Center (VAMC).  A description of the procedure reveals the liver was identified and there was no evidence of lesions identified on the liver.  A VAMC program note dated October 2002 shows an impression of cirrhotic liver without definite focal lesions.  VA general medical examination in May 2003 diagnosed heptocellular dysfunction, liver cirrhosis.  It was noted that a recent liver biopsy showed evidence of marked activity and moderate cirrhosis of the liver.  VA examination in December 2003 shows a diagnosis of mild abnormalities on liver function tests.  

On VA examination in February 2010, it was noted that there was a history of chronic liver disease risk factors.  However, the Veteran reported there was no use of medication associated with liver toxicity, nor had he engaged in any of the following: hemodialysis, tattoo, sharing toothbrushes, blood exposure, intranasal cocaine use, intravenous drug use, high risk sexual practices, repeated body piercing, or sharing shaving razors.  He reported that a left knee popliteal area laceration was a risk factor.  A history of hepatitis C was noted.  There were no extra-hepatic manifestations of liver disease.  Following physical examination the diagnosis was hepatitis C.  There was no diagnosis of liver cancer.

A review of the evidence of record reveals there is no confirmed diagnosis of liver cancer, during or subsequent to service.  Absent a showing of current disability, service connection is not for application.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

The Veteran has essentially contended that he has liver cancer somehow related to service; and although he is competent to describe any symptoms associated with the claimed disorder, it is not a disorder like varicose veins or a broken leg that is easily observed or diagnosed by a layman.  Even medical professionals require diagnostic testing such as biopsies and other pathological procedures to diagnose liver cancer.  Where the question involves a medical diagnosis, not capable of lay observation, and of medical causation, competent medical evidence is required to substantiate the claim because the Veteran as a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  See Jandreau, 492 F.3d 1372.  As the Board may consider only independent medical evidence to support its findings as to a question involving a medical diagnosis, which is not capable of lay observation, and as there is no favorable medical evidence to support the claim as articulated above, there is a preponderance of the evidence against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hepatitis C including as secondary to the service-connected left knee scar is denied.

Service connection for liver cancer is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


